Citation Nr: 1147477	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligaments.  

2.  Entitlement to an increased rating for residuals of a left knee injury with traumatic arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left knee instability due to abnormality of the medial collateral ligaments and assigned a 20 percent disability rating, but denied an increased rating for left knee traumatic arthritis.  In October 2010, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, pertinent evidence has been received after the last adjudication of these claims by the RO.  The claim was last adjudicated by way of a September 2011 supplemental statement of the case.  The Veteran's Virtual VA file includes VA treatment records from October 2011, including an orthopedic clinic note which details findings related to the left knee and an orthopedic procedure note which documents steroid injections in the knees.  The Veteran has also submitted a form for a disabled parking permit that was completed by a nurse practitioner.  The nurse practitioner indicated (by checking boxes on the form) that the Veteran cannot walk 200 feet without stopping to rest or walk without the use of an assistive device and is severely limited in his ability to walk due to an arthritic, neurological or orthopedic condition.  This evidence has not been considered by the RO.  

In addition, in an October 2011 letter the Veteran reported that he would be receiving additional treatment at the VA prosthetics department after his doctor told him he needed a scooter because he was falling too much.  As these records may be relevant to the claims on appeal and have not been associated with the claims file, they should be obtained.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In the January 2011 remand, the Board instructed that the Veteran should be provided VCAA notification appropriate for his claims.  He was sent a VCAA notification letter in February 2011.  However, this notification letter included an enclosure that discussed service connection claims rather than claims for higher ratings.  On remand, the Veteran should be provided VCAA notification appropriate for his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice which includes notice regarding how to substantiate a claim for a higher rating.  

2.  Obtain relevant treatment records from the VA Medical Center in Jackson, Mississippi dating since October 2011, to specifically include reports from the prosthetics department.

3.  Complete any additional development deemed warranted based on the above.  For example, if additional evidence indicates that either disability has worsened an additional VA examination may be warranted.  

4.  After completion of the above development, the Veteran's claims of entitlement to an initial rating in excess of 20 percent for left knee instability due to abnormality of the medial collateral ligaments and for an increased rating for residuals of a left knee injury traumatic arthritis, currently evaluated as 10 percent disabling, should be readjudicated.  All evidence received since the last adjudication of the claim should be considered.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond. 
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


